office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 syhorn postf-128459-13 third party communication none date of communication not applicable uilc date september to william r davis associate area_counsel cc lb_i ctm den from sheryl b flum chief branch cc fip subject life reinsurance acquisition this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------------------------------- seller ------------------------------------------------------ date1 ----------------------- date2 -------------------------- date3 -------------------------- date4 --------------------- tax year1 ------- tax year2 ------- postf-128459-13 ----- dollar_figureu ------------------ dollar_figurev ------------------ dollar_figurew ----------------- dollar_figurex ---------------- dollar_figurey ----------------- taxpayer response ------------- issue in a sec_1060 acquisition in which taxpayer acquires life reinsurance contracts pursuant to a purported indemnity retrocession agreement whether taxpayer may take an immediate deduction for the excess of the ceding commission over the sec_848 dac amount conclusion in a sec_1060 acquisition in which the taxpayer acquires life reinsurance contracts pursuant to a purported indemnity retrocession agreement taxpayer does not get an immediate deduction for the excess of the ceding commission over the sec_848 dac amount and must amortize it under sec_197 facts taxpayer is under audit for tax year1 and tax year2 pursuant to a date1 master asset purchase agreement agreement taxpayer purchased from seller certain assets used in seller’s life reinsurance business including a workforce in place and fixed assets equipment and furniture computers and phones and the parties entered a retrocession1 agreement for a specified number of seller’s life reinsurance contracts under the agreement seller transferred and taxpayer assumed assumed_liabilities assumed_liabilities include among other items the sum of all reserves and liabilities required to be maintained with respect to the assumed reinsurance or agreement is a retrocession contract reinsurance of reinsurance however this memo refers to the arrangement between taxpayer and seller as reinsurance postf-128459-13 retrocession agreements seller also paid taxpayer all premiums payments fees or other consideration or amounts due to seller under the life reinsurance agreements although the agreement recital4 states that taxpayer wishes to assume this portion of seller’s business on a coinsurance indemnity basis it provides that seller will enter an assumption_agreement that seller will use reasonable efforts to assign all of its rights and obligations under the reinsurance agreements to ensure taxpayer was entitled to enforce such treaties against the reinsurers in its own name and that taxpayer and seller will use commercially reasonable efforts to ensure that taxpayer assumed on a novation basis each of the life reinsurance agreements finally an entire agreement provision states that the agreement including the ancillary agreements - eg the -----------------------------------and the --------------- ------------ ---------------- other agreements contemplated and the exhibits including exhibit f ----- --------------------------------------------------------- - and schedules -------------------------- --------- --------------------------------------------------------------------------------------------------8 by date2 taxpayer and seller obtained novations for percent of retroceded contracts by date3 they had novations for all of the contracts taxpayer states that the transaction is a sec_1060 applicable_asset_acquisition for statutory accounting purposes taxpayer treated the transaction as indemnity_reinsurance under ssap assumed dollar_figureu of net aggregate reserves for life contracts and recognized an initial ceding commission of dollar_figurev for federal_income_tax purposes taxpayer treated dollar_figurew as ceding commissions - capitalizing dollar_figurex as sec_848 specified_policy_acquisition_expenses and deducting the remaining dollar_figurey in tax_year exam posits that the ceding commission is a sec_197 intangible asset requiring taxpayer to amortize dollar_figurey over years law and analysis assumption and indemnity_reinsurance the question of whether the language of an agreement is ambiguous is a question of law once a finding of ambiguity is made interpretation of the contract will generally ----------------------------------------------------- ------------------------------------------------------ ----------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------- ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ ---------------------------------------------------- taxpayer response - confirmation of facts on seller acquisition buyer year ended december tax year1 postf-128459-13 become a question of fact for the jury 348_f3d_509 6th cir insurers may reinsure their obligations to their policyholders by entering an assumption or indemnity_reinsurance contractdollar_figure sec_1_809-5 defines assumption_reinsurance as an arrangement whereby another person the reinsurer becomes solely liable to the policyholders on the contracts transferred by the ceding company such term does not include indemnity_reinsurance or reinsurance ceded the united_states supreme court described assumption and indemnity_reinsurance arrangements in the case of assumption_reinsurance the reinsurer steps into the shoes of the ceding company with respect to the reinsured policy assuming all its liabilities and its responsibility to maintain required reserves against potential claims the assumption reinsurer thereafter receives all premiums directly and becomes directly liable to the holders of the policies it has reinsured in indemnity_reinsurance it is the ceding company that remains directly liable to its policyholders and that continues to pay claims and collect premiums the indemnity reinsurer assumes no direct liability to policyholders instead it agrees to indemnify or reimburse the ceding company for a specified percentage of the claims and expenses attributable to the risks that have been reinsured and the ceding company turns over to it a like percentage of the premiums generated by the reinsurance of those risks 491_us_244 however critiquing the court’s decision in colonial am life ins co holmes' appleman on insurance 2d states with all due respect to the supreme court true reinsurance in the eyes of insurance lawyers involves the indemnity taken by an insurance_company to secure itself against an excessive loss upon a certain risk not inuring to the benefit of the insured when the risk itself is shifted to a company other than the original insurer and the second company assumes direct liability to the policyholder it is a substitution of risk rather than true reinsurance service position is that a retrocession agreement is treated as reinsurance see revrul_2008_15 2008_1_cb_633 premium paid on a retrocession contract between two foreign reinsurance companies is subject_to the one-percent excise_tax imposed by sec_4371 but see validus reinsurance ltd v united_states u s tax cas cch p70 d d c sec_4371 does not impose an excise_tax on retrocession insurance transactions insurer receives a refund of the excise paid postf-128459-13 in the parlance of the insurance industry a ‘reinsurance and assumption agreement’ is the contractual vehicle by which a book of primary insurance_business is moved from one primary insurer to another primary insurer in fact this transaction is a novation rather than a reinsurance transaction sometimes insurers make a corporate decision to exit a line_of_business and reinsurance and assumption is one of the faster ways of doing so the restatement second contracts rsc applies to contracts in general including reinsurance contractsdollar_figure in certain circumstances the rsc precludes an obligor from delegating the performance of his duty to another and unless the obligee agrees otherwise neither delegation of performance nor the contract between the obligor and the person to whom delegated relieves the obligor of its duty or liabilitydollar_figure however if the original contract provides for potential novation then the original obligor can discharge its liability emphasis added dollar_figure mere reinsurance - reinsurer’s tax treatment of ceding commission services model the mere reinsurance of insurance contracts by an insurance_company is not a sec_1060 acquisition even if it enables the reinsurer to establish a customer relationship with the owners of the reinsured contractsdollar_figure described by the service as the services model ie the seller ceding company is treated as paying a premium to the buyer reinsurer to assume the risk on its insurance contracts mere reinsurance is subject_to the reinsurance rules of sec_1_817-4 because the total consideration paid for the transfer of insurance contracts and assumption of related liabilities is known and it is not part of a larger acquisitive transactiondollar_figure the reinsurer’s ceding commission for the reinsured contracts equals the liabilities assumed by the reinsurer as a result of the reinsurance transaction minus the net value of the tangible and intangible assets acquired other than any value of the reinsured policies sec_1_817-4 how the reinsurer treats the ceding commission for federal_income_tax purposes depends on whether the parties entered an assumption or indemnity_reinsurance robert m hall reinsurance and assumption agreements how does the novation take place piper marbury rudnick wolfe at http www robertmhall com articles reins_assumpart htm ibid see also larry p schiffer adventures in contract wording the effect of ambiguous reinsurance contract language squire patton boggs us llp date at http www irmi com expert articles schiffer09 aspx the law of contracts applies to reinsurance contracts with equal force restat 2d of contracts sec_318 - ibid sec_1_1060-1 16preamble t d 2006_1_cb_821 date preamble prop sec_1_1060-1 sec_67 fed reg date postf-128459-13 agreement and the underlying contracts are specified insurance contracts under sec_848 assumption_reinsurance contracts are sec_197 intangibles sec_197 in general indemnity_reinsurance contracts are notdollar_figure however the legislative_history provides that for purposes of sec_197 an assumption_reinsurance transaction includes any acquisition of an insurance_contract that is treated as occurring by reasons of an election under sec_338 thus expressing congressional intent that an indemnity_reinsurance acquired in a sec_338 asset acquisition could be a sec_197 intangibledollar_figure consistent with this legislative_history the sec_197 regulations provide that the transfer of insurance or annuity_contracts and the assumption of related liabilities deemed to occur by reason of a sec_338 election for a target insurance_company is treated as an assumption_reinsurance transaction the transfer of a reinsurance contract by a reinsurer transferor to another reinsurer acquirer is treated as an assumption_reinsurance transaction if the transferor's obligations are extinguished as a result of the transactiondollar_figure the reinsurer in an assumption_reinsurance arrangement amortizes the ceding commission over yearsdollar_figure the reinsurer in an indemnity_reinsurance contract deducts the ceding commissiondollar_figure insurers issuing specified insurance contracts capitalize specified_policy_acquisition_expenses dac sec_848 the dac amount net premium multiplied by the capitalization rate for that type not in excess insurance company’s general deduction serves as a proxy for the actual cost including the ceding commission the reinsurer incurred to acquire the insurance_contract sec_848 a specified_insurance_contract dac contract is any life_insurance annuity or noncancellable accident_and_health_insurance contract or any combination thereof sec_848 a reinsurance contract is treated in the same manner as the reinsured contract without distinguishing between an assumption and an indemnity_reinsurance arrangement sec_848 sec_848 provides see h_r conf_rep no 103rd cong 1st sess although the legislative_history does not state why congress excluded indemnity_reinsurance from the provisions of sec_197 one commentator suggests that it is because goodwill does not attach to indemnity_reinsurance contracts m douglass tangible results for intangible assets an analysis of sec_197 the tax lawyer vol no spring pincite nt s rep no 103d cong 1st sess sec_1_197-2 sec_197 and sec_1_197-2 see colonial am life ins co and sec_848 postf-128459-13 nothing in any provision of law other than this section or sec_197 shall require the capitalization of any ceding commission incurred on or after date under any contract which reinsures a specified_insurance_contract an assumption reinsurer of a dac contract capitalizes straight-line over a 120-month period the ceding commission it paid for assumption_reinsurance of dac contracts it then amortizes over fifteen years the excess of the ceding commission over the dac amountdollar_figure an indemnity reinsurer of a dac contract capitalizes the ceding commission over the 120-month period then deducts the excess of the ceding commission over the dac amount sec_848 and g sec_1060 applicable asset acquistion that includes insurance contracts - reinsurer’s tax treatment of ceding commission asset purchase model in contrast to mere reinsurance a transfer of an insurance_business is a sec_1060 acquisition if the taxpayer acquires significant business_assets in addition to insurance contracts to which goodwill and going_concern_value could attachdollar_figure to reflect what the service described as an asset purchase model ie buyer acquires assets for a stated consideration a sec_1060 acquisition of a trade_or_business is subject_to the regulations applicable to certain sec_338 deemed asset salesdollar_figure therefore like sec_338 transaction sec_1060 acquisitions are hypothetical assumption_reinsurance transactionsdollar_figure as assumption_reinsurance transactions they are subject_to the reinsurance rules of sec_1_817-4 however these reinsurers use the residual_method not the reserve_method of sec_1_817-4 to determine their basis in the assets including the ceding commission dollar_figure the residual_method allocates the total purchase_price among all the assets acquired including the ceding commission and assumed_liabilities based on asset class both indemnity and assumption_reinsurance contracts are treated as class vi asset sec_29 even if the acquisition is effected in whole or in part through indemnity_reinsurance rather than assumption_reinsurance and for the insurer or reinsurer an insurance_contract sec_848 and sec_197 and sec_1_197-2 sec_1_1060-1 see supra note sec_1_338-6 sec_1_338-7 and sec_1_338-11 - d see sec_1_197-2 a qualified_stock_purchase that is treated as a purchase of assets under sec_338 is treated as a transaction involving the acquisition of assets constituting a trade_or_business only if the direct_acquisition of the assets of the corporation would have been treated as the acquisition of assets constituting a trade_or_business or a substantial portion thereof sec_1_338-11 sec_1_338-11 and sec_1_1060-1 and c a class vi asset is all sec_197 intangibles except goodwill and going_concern_value sec_1_338-6 postf-128459-13 including an annuity or reinsurance contract is a class vi asset regardless of whether it is a sec_197 intangibledollar_figure for purposes of allocating the total purchase_price the fair_market_value of a specific insurance reinsurance or annuity_contract or group of insurance reinsurance or annuity_contracts insurance contracts is the amount of the ceding commission a willing reinsurer would pay a willing ceding company in an arm's length transaction for the reinsurance of the contracts if the gross reinsurance_premium for the contracts were equal to seller’s reserves for the contractsdollar_figure sec_1_338-11 provides in the case of a conflict between the provisions of this and other provisions of the internal_revenue_code or regulations the rules set forth in this section determine the federal_income_tax treatment of the parties and the transaction when a sec_338 election is made for an acquired insurance_company analysis taxpayer determined that the agreement was an indemnity retrocession contract in tax year1 because it did not create any legal relationship between taxpayer and any person other than seller seller remained liable to the parties to the underlying reinsurance contracts because none of the novations were complete before date4 the agreement recital supports taxpayer’s position that the retrocession is on a percent indemnity co-insurance basis however the contract as a whole includes the language of an assumption_reinsurance arrangement and there are sufficient facts to conclude that agreement is an assumption retrocession contract they include the entire agreement provision incorporates among other ancillary agreements assumption and novation agreements under the rcs the potential novation can discharge sellers liability agreement transfers the sum of all reserves and liabilities required to be maintained with respect to the assumed reinsurance or retrocession agreements and the seller agreed to pay taxpayer all premiums payments fees or other consideration or amounts due to seller under the life reinsurance agreements and entering a sec_1060 applicable_asset_acquisition of a trade_or_business shows seller’s intent to sell and exit and taxpayers intent to acquire the life reinsurance business sec_1_1060-1 and sec_1_1060-1 sec_1_338-11 and c postf-128459-13 to explain its tax treatment of the ceding commission taxpayer stated that the indemnity retroceded life_insurance contracts are sec_848 specified insurance contracts so it amortized the ceding commission up to the dac amount with respect to the remainder because the indemnity retrocession contract with seller is not a sec_197 intangible sec_848 allows an immediate deduction for the ceding commission in excess of the dac amount however taxpayer’s analysis is incomplete taxpayer does not address why the regulations under sec_1060 sec_338 and sec_197 do not apply to this transaction if they do whether taxpayer entered an assumption or indemnity arrangement with seller does not determine how it treats the ceding commission for federal_income_tax purposes and precludes consideration of whether arrangement is an assumption or indemnity retrocession contract the rules describing the residual_method are clear that an indemnity_reinsurance contract is a class vi sec_197 intangible they are also clear that they treat sec_338 and sec_1060 acquisitions as deemed assumption_reinsurance arrangements in general the ceding commission on assumption_reinsurance contracts are capitalized over ten years under sec_848 then amortized over fifteen under sec_197 after it issued the proposed_regulations the service received comments asking that the final sec_338 regulations clarify that sec_197 amortization does not apply to deemed assumption_reinsurance arrangements allowing an indemnity reinsurer an immediate deduction of the ceding commission under sec_848 the final regulations do not provide this immediate deduction and allowing it would be inconsistent with congressional intentdollar_figure the sec_338 regulations treat the deemed sale of insurance contracts as assumption_reinsurance transactions for federal_income_tax purposes these regulations apply to sec_1060 acquisitions of insurance_companies accordingly a sec_1060 acquisition is likewise treated as an assumption_reinsurance transaction under sec_1 a these provisions take precedence over all others in the code and regulations in order for sec_1_338-11 to be consistent with sec_848 that no provision of law other than sec_848 and sec_197 shall require the capitalization of any ceding commission on any reinsured specified_insurance_contract the hypothetical assumption_reinsurance contract would also have to be treated as a sec_197 intangible as a sec_197 intangible any excess ceding commission over the dac amount is amortized over fifteen yearsdollar_figure taxpayer must capitalize under sec_848 the ceding commission it paid seller to acquire its life reinsurance business in a sec_1060 acquisition and amortize under sec_197 the excess above the dac amountdollar_figure supra note sec_197 and sec_1_197-2 and sec_1_338-11 example but see fsa date in a transaction in which taxpayer acquired through indemnity_reinsurance substantially_all of the tangible and intangible assets associated with the seller’s insurance_business the service concluded that under the proposed and temporary sec_338 and sec_1060 regulations taxpayer applies the sec_338 residual allocation method not the reserve_method of sec_1_817-4 to determine its basis in the reinsurance ceding commission paid however although sec_338 regulations treated asset acquisitions and stock purchases treated as asset acquisitions involving insurance postf-128459-13 companies as assumption_reinsurance transactions the fsa does not address the application of this provision to the indemnity_reinsurance contracts described also it appears that the service without further analysis accepted as fact that sec_848 applied to allow the taxpayer an immediate deduction for the ceding commission paid case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call sharon y horn pincite-4426 if you have any further questions
